Per Curiam:
The judgment in so far as it requires defendant to install and operate an elevator, and the conclusion of law authorizing it in that regard are reversed, on the ground that defendant did not agree to install or operate an elevator, and the provisions of the judgment and conclusions of law relating to the elevators are eliminated, and the judgment as so modified is affirmed, without costs. Present — Clarke, P. J., Laughlin, Smith, Page and Shearn, JJ. Judgment modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice